DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	This Office Action is responsive to the Amendments/Remarks of 10/06/2020. As directed by the amendment: claim 2 has been amended, no claims have been cancelled, and no claims have been added. Thus, claims 2-7 are presently pending in this application.
Claim Objections
3.	Claims 2-7 are objected to because of the following informalities:  
In claim 2, line 2: “an outer surface of an inlet to the shroud” should be changed to --an outer surface of an inlet of the shroud--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claim 2  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Souza (Patent No.: US 3,894,266) in view of Fortune (Patent No.: 5,888,261).
With respect to claim 2 


    PNG
    media_image1.png
    822
    844
    media_image1.png
    Greyscale

Furthermore, with respect to annotated Figure 2, Souza evidently illustrates as how the toroidal ferrite core 44 is coaxially surrounding the duct 13, and thus, this toroidal 
Most importantly, however, is the specific arrangement of the toroidal transformer which is surely surrounding motorized fan 25. 
However, Souza is silent as to the structure of the motorized fan.
Nonetheless, it is well-established fact that motorized fans having a rotatable fan or impeller and housing or casing in which this impeller is mounted. This is taught by Fortune which discloses another motorized fan structure and describes in column 3 lines 15-25 and column 6 lines 3-13 as how motorized fan 43 is being supported within the housing 38 and including a set of impeller blades 44. In other words, Fortune, disclosing this motorized fan 43, which is supported within the housing 38, specifically teaches a shroud that is undoubtedly covering the impeller. 
Accordingly, It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of a motorized fan as the impeller or fan and a shroud which surround and support the fan, as taught by Fortune, to the device of Souza, as part of an obvious combination of known prior art structures, in this case the use of impellers and shrouds in motorized fans, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one of ordinary skill would have been reasonably appraised that the toroidal inductor/transformer encircles an outer surface of an inlet to the shroud, as instantly claimed.

6.	Claim 2  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Perrier et al. (hereinafter “Perrier) (Patent No.: US 4,431,931) in view of Korenev (Pub. No.: US 2004/0084381 A1).
With respect to claim 2
Perrier discloses an assembly comprising a suction fan 15, which generates an axial flow of air entering the sleeve 2, and  hollow shaft , which serves as a housing for the fan 15 and as a ventilation shaft directing the drawn-in air flow which passes through the electronic switching device 14 towards the fan 15 (see column 4 lines 4-16). Essentially, Perrier’s assembly is designed such that the housing is surely performing a shroud surface for the fan 15. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Further, Perrier, column 1 lines 50-57, especially notes: According to the present invention, there is provided an alternator comprising a fixed armature having a winding and a rotary inductor carried by a hollow shaft adapted to be rotatably driven and defining a housing for at least one accessory associated with said alternator, wherein the hollow 
However, Perrier does not explicitly disclose a toroidal inductor that surrounds an outer surface of an inlet to the shroud. Nevertheless, Korenev evidently demonstrates as how a flow tube 152 is being surrounded by a plurality of toroidal inductors 160 (see Paragraph [0040]). As best seen in FIGS. 5 and 6, the flow tube 152 and inductors 160 are coaxially aligned along an axis A. Clearly, the outer surface of the flow tube 152 is being encircled by the plurality of toroidal inductors 160.  

    PNG
    media_image3.png
    754
    576
    media_image3.png
    Greyscale


Thus modified, one of ordinary skill would surely recognize that the toroidal inductor would be further encircling an outer surface of an inlet to the shroud, which is defined by hollow shaft, as instantly claimed.
10.	Claim 2  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Ions (Pub. No.: GB2467969) in view of Ikegawa (Pub. No.: JP2011202594).
With respect to claim 2
Ions discloses a compressor incorporating the bearing support. In particular, Figure 4 illustrates a compressor 20 in which the bearing support 1 forms an integral part of diffuser 22 (see page 10 lines 25-28). As presented immediately below, the compressor 20 comprises a rotor 21 which is rotatably mounted to the diffuser 22. 

    PNG
    media_image4.png
    543
    674
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    516
    698
    media_image5.png
    Greyscale

However, the use of inductors in rotating systems is notoriously well known in the art. Ikegawa in the same field of endeavor teaches a water pump 1 comprising an 
Consequently, It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of using an inductor which is surrounding the impeller, as taught by Ikegawa, to the device of Ions, in order to reduce the impeller in size and manufacturing cost, as motivated by Ikegawa at page 1.
Thus modified, one of ordinary skill would have been reasonably appraised to further place the toroidal inductor outside of the shroud/ diffuser or to further encircle the shroud/diffuser and/or to further encircle an outer surface of an inlet to the shroud, as instantly claimed.

7.	Claims 2-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Palloch (Patent No.: US 3,885,175) in view of Souza, as evidenced by Fortune.
Regarding claims 2 and 7, Palloch discloses a fan or impeller which is mounted on shaft 7 in the vicinity of one end, said fan serving to force cooling air through the motor (see column 2 lines 55-65). The fan is undoubtedly covered by a housing 14 (see column 2 lines 58-65). In other words, this housing or shroud is certainly covering the impeller, as instantly claimed. 
Especially, Palloch further notes that the housing 14 for the fan 13 is axially extended cylindrically outward to accommodate a ring-core transformer in the annular coaxially with respect to motor 1 and clutch and brake element 2. All ring-core transformers can also be fastened in place in another suitable fashion than with casting resin 39 (see column 4 lines 34-40). 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
  
Palloch, in column 4 lines 40-49, also details: In all sample embodiments, the ring-core transformers are practically mounted in spaces that are already provided by the design of the motor 1 or clutch and brake element 2, so that the space required in control panel 35 is freed, thus leading to a desirable reduction of the size of the control panel. In addition, all ring-core transformers can be cooled well, a thin which is possible in control panel 35 only by having correspondingly large surfaces and correspondingly extensive use of space. 
 Palloch does not explicitly disclose that the ring-shaped transformer or toroidal inductor 36 encircle the shroud.
Nonetheless, Souza exhibits another toroidal transformer which is surrounding a motorized fan. In particular, Souza explicitly teaches as how a toroidal ferrite core 44 of the step up voltage transformer 32 coaxially surrounds the duct 13 (see column 3 lines 45-50). Further, in column 4 lines 40-45, Souza states said means for causing a fluid to pass through said duct is a motorized fan for causing air to pass through said duct. Most importantly, however, is the specific arrangement of the toroidal transformer which is surely surrounding motorized fan 25. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of using a toroidal transformer surrounding the shroud, as taught by Souza, in the Palloch device as part of an obvious combination of known prior art structures, in this case the use of toroidal transformers, to achieve predictable results, in this case, to control the airflow through the system. See KSR; MPEP 2141 III. 
Furthermore, it should be noted that it is well-established fact that motorized fans having a rotatable fan or impeller and housing or casing in which this impeller is mounted. This is evidenced by Fortune which discloses another motorized fan stricture and describes in column 3 lines 15-25 and column 6 lines 3-13 as how motorized fan 43 is being supported within the housing 38 and including a set of impeller blades 44. 

With specific regard to the limitation “the inductor is exposed to an airflow generated by or acting upon the impeller”, as stated in claim 7, Palloch, in column 4 lines 1-12, expressly states: If the outer cylindrical part 41 is eliminated, the ventilation of ring-core transformer 36 by the cooling air provided by fan 13 is better than when cylindrical part 41 is present. 
Regarding claim 3, Palloch, Souza and Fortune substantially disclose the turbomachine, as claimed and as detailed above. 
Additionally, as shown immediately below, Palloch undoubtedly demonstrates that an inner diameter of the inductor is smaller than outer diameter of the impeller. 
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
Therefore, once modified with toroidal inductor surrounding the shroud, as taught by Souza, one of ordinary skill in the art would surely recognize that the inner diameter of the inductor is being smaller than outer diameter of the impeller, as instantly claimed.
Regarding claim 4, Palloch, Souza and Fortune substantially disclose the turbomachine, as claimed and as detailed above. Additionally, Palloch successfully illustrates the motor consists primarily of a cylindrical stator housing 3, with bearing plates 4 and 5 attached to both ends of connecting through bolts 6 with mounted by means of the ball bearings 8 and 9 in the housing 3 (see column 2 lines 50-65). Essentially, Palloch’s turbomachine is designed such the impeller 13 is arranged between the bearing assembly BA, which is consisting of the bearing plates 4 and 5 and the ball bearings 8 and 9, and the toroidal inductor 36. Palloch, in column 2 lines 50-65, then goes on to describe how a rotor lamination bundle 10 is mounted coaxially on the shaft 7. However, most importantly in Palloch is his specific arrangement of the bearing assembly BA that is certainly located between the rotor core and the impeller 13, as instantly claimed.
Regarding claim 5, Palloch, Souza and Fortune substantially disclose the turbomachine, as claimed and as detailed above. Additionally, as best seen annotated Figure 1 above, Palloch evidently illustrates the shroud or housing 14 is mounted to the bearing assembly BA, as instantly claimed.
Regarding claim 6, Palloch, Souza and Fortune substantially disclose the turbomachine, as claimed and as detailed above. Additionally, Palloch specially notes that the stator winding 11 and a stator laminations bundle 12 are mounted concentrically with respect to the rotor laminations (see column 2 lines 55-65). More specifically, Palloch further teaches: The cooling air first passes over ring-core transformer 36 before it is guided through axial cooling channels 42 in motor 1 to the stator lamination bundle 12 and the stator winding 11, then through axial cooling channels in the clutch and brake element 2 and openings 20' provided in bearing plate 20 to leave elements 1 and 2. 

 	 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of a control panel as the circuit board, as taught by Palloch in the second embodiment, to the device of Palloch/ Souza, as part of an obvious combination of known prior art structures, in this case the use of circuit boards in motor driven systems, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
.
Response to Arguments
8. 	Applicant's arguments filed 10/06/2020 have been fully considered but they are not persuasive. 
With respect to the combination of Souza and Fortune, Applicants argue that “even assuming that duct 13 can be considered a shroud that is part of the turbomachine, arguendo, the toroidal ferrite core 44 of Souza is not disposed in the motor such that it “encircles an outer surface of an inlet to the shroud” as now required by claim 2” (see Applicants’ Remarks at page 3, last paragraph). In particular, Applicants argue that,  because “the supposed toroidal ferrite core 44 of Souza in instead disposed centrally in the device away from any inlets associated with the motor 25” (see Applicants’ Remarks at page 3, last paragraph), and because, “Fortune fails to make up for the above noted deficiencies of Souza and is not cited by the Office Action for that purpose” (see Applicants’ Remarks at page 4, first paragraph), the Applicants disagree with the combinations of the references in arriving at the claimed invention. Applicants’ attention is drawn to the fact that the claim 2 merely recites: “a toroidal inductor that encircles an outer surface of an inlet to the shroud”. There is no specific structure claimed or otherwise disclosed by Applicants which requires the inductor being arranged to the airflow generated by or acting upon the impeller and/or being located between the stator assembly and the impeller. The fact that Applicants' "toroidal inductor" may or may not be different than that disclosed by Souza and Fortune does not discredit the " toroidal 
Further, the Examiner notes that the reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims. Still further, although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed.Cir.1993). Moreover, as best seen in annotated Figure 1 above, Souza explicitly teaches that the toroidal transformer 44 is being coaxially disposed with respect to the motorized fan 25 as well as coaxially surrounds the duct 13. In fact, Souza evidently demonstrates that this toroidal transformer is directly or indirectly coaxially surrounds the motorized fan 25 as well as an outer surface of an inlet to the shroud, as instantly claimed.
With respect to the combination of Perrier in view of Korenev, Applicants argue that since “the inductor 160 of Perrier encircles the shaft rotor 152 of the motor in Perrier and does not encircle an inlet of the motor” (see Applicants’ Remarks at page 4, last paragraph), and “Korenev fails to make up for the above noted deficiencies of Perrier and is not cited by the Office Action for that purpose”, and thus, “neither Perrier nor Korenev, either alone or in combination, teach or suggest each every feature of independent claim 2” (see Applicants’ Remarks at page 5, first paragraph).
First, the Examiner notes that Korenev reference was brought specifically for the purpose of showing how the toroidal inductors are arranged around the hollow tube. Further, one cannot show nonobviousness by attacking references individually where the 
With respect to the combination of Ions in view of Ikegawa, Applicants argue that, because “While the Office Action alleges that Ikegawa teaches or suggests the recited “toroidal inductor,” Ikegawa does not teach or suggest that the toroidal inductor encircles both the (1) shroud of the turbomachine and (2) the inlet of the shroud as now required by independent claim 2” (see Applicants’ Remarks at page 5, second paragraph), and thus, “Neither Ions nor Ikegawa teach or suggest each and every feature now recited in independent claim 2 (see Applicants’ Remarks at page 5, second paragraph).
Applicant’s' attention is drawn to the fact that Ikegawa reference was brought specifically for the purpose of showing how the impeller assembly 40 is fixedly mounted on one end of the inductor 30 and rotates coaxially, and is disposed on the other end of the inductor. Consequently, it is noted that the use of a known prior art structure (in this case the use of inductors in rotating equipment taught by Ikegawa), to obtain predictable 
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981 ); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).Therefore, this argument is not persuasive and rejection is proper.
With respect to the combination of Palloch in view of Souza, as evidenced by Fortune, Applicants continue to argue that “the combination of Palloch in view of Souza fail to establish a prima facie case of obviousness, inter alia, because the combination would render Palloch inoperable for its intended purpose” (see Applicants’ Remarks at page 6, second paragraph).
Specifically, Applicants argue that since “the inductor 36 is contained within the supposed shroud 14 of Palloch” and (…) “[t]he ring-core transformer 36 is fastened in housing 14 by means of easing resin 39” (see Applicants’ Remarks at page 6, third paragraph), and thus, “the proposed combination fails to appreciate that such a modification of Palloch would leave the ring-core transformer floating in space and affixed to nothing” (see Applicants’ Remarks at page 6, third paragraph). Applicants further argue that, because “with the combination of Souza, proposes removing the ring-core transformer from inside the housing, where it is affixed to the housing using resin, to having the transformer floating on the outside of the housing affixed to nothing”, the Applicants disagree with the combination of the references in arriving at the claimed invention.

combine their specific structures."); MPEP 2145(111). Further, it should be noted that “[tjhe prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed....” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Still further, although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed.Cir.1993).
Moreover, as stated above in the analysis for the independent claim 2, Souza evidently demonstrates as how the toroidal ferrite core 44 is coaxially surrounding the duct 13 as well as directly or indirectly surrounding the motorized fan 25. Indeed, Souza’s analysis surely constitutes that the toroidal core is directly or indirectly encircling an outer surface of the inlet to the shroud. 

Clearly, just because Perrier and Korenev and/or Ions and Ikegawa and/or Palloch and/or Souza demonstrate another arrangements of the toroidal inductor not envisioned by Applicants, these do not discredit the toroidal inductors also disclosed by Perrier and Korenev and/or Ions and Ikegawa and/or Palloch and Souza. Obviously, the claim language regarding the inductor is certainly very broad by its nature. Moreover, the Examiner notes that the test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLauqhlin, 170 USPQ 209 (CCPA 1971). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) (see MPEP 2144 [R-07.2015]). For clarity, it should be noted that "under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111). 
Regardless of what assumptions Applicant is willing to make, Souza/Fortune and/or Perrier/ Korenev and/or Ions/ Ikegawa and/or Palloch/ Souza explicitly disclose all 
Due to the aforementioned reasons, the Applicants' arguments are not considered persuasive and so the current rejections are not being withdrawn. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
		
/L. P./
Examiner, Art Unit 3746